
	

113 HR 1541 IH: Common Sense in Compensation Act
U.S. House of Representatives
2013-04-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1541
		IN THE HOUSE OF REPRESENTATIVES
		
			April 12, 2013
			Mr. Meadows (for
			 himself, Mr. Pittenger,
			 Mr. Sessions,
			 Mr. Collins of Georgia, and
			 Mr. Stutzman) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform
		
		A BILL
		To establish limitations, for fiscal years 2013, 2014,
		  and 2015 on the total amount in awards or other discretionary monetary payments
		  which may be paid to any Federal employee.
	
	
		1.Short titleThis Act may be cited as the
			 Common Sense in Compensation
			 Act.
		2.DefinitionsFor purposes of this Act—
			(1)the term
			 employee means an employee (as defined by section 2105(a) of title
			 5, United States Code) holding a position in or under an Executive agency;
			(2)the term
			 Executive agency has the meaning given such term by section 105 of
			 title 5, United States Code;
			(3)the term
			 discretionary monetary payment means—
				(A)any award or other
			 monetary payment under chapter 45, or section 5753 or 5754, of title 5, United
			 States Code; and
				(B)any step-increase
			 under section 5336 of title 5, United States Code;
				(4)the term
			 covered compensation, as used with respect to an employee in
			 connection with any period, means the sum of—
				(A)the basic pay,
			 and
				(B)any discretionary
			 monetary payments (excluding basic pay),
				payable to
			 such employee during such period; and(5)the term
			 basic pay means basic pay for service as an employee.
			3.LimitationsNotwithstanding any other provision of law,
			 no discretionary monetary payment may be made to an employee—
			(1)during the period
			 beginning on the date of the enactment of this Act and ending as of the close
			 of fiscal year 2013; or
			(2)during fiscal year 2014 or 2015, to the
			 extent that such payment would cause the total covered compensation of such
			 employee for such fiscal year to exceed 105 percent of the total amount of
			 basic pay payable to such individual (before the application of any
			 step-increase in such fiscal year under section 5336 of title 5, United States
			 Code) for such fiscal year.
			4.RegulationsThe Office of Personnel Management may
			 prescribe regulations to carry out this Act.
		
